Name: Commission Regulation (EEC) No 1928/83 of 13 July 1983 setting criteria for the distribution by Member States of the amounts fixed in Regulation (EEC) No 1210/83 to small-scale milk producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 191 / 14 Official Journal of the European Communities 15. 7 . 83 COMMISSION REGULATION (EEC) No 1928/83 of 13 July 1983 setting criteria for the distribution by Member States of the amounts fixed in Regulation (EEC) No 1210/83 to small-scale milk producers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1209/83 (2), and in particular the third para ­ graph of Article 2a thereof, Whereas the first subparagraph of Article 2 ( 1 ) of Council Regulation (EEC) No 1210/83 (3) provides for the fixing of objective criteria to be used for approval by the Commission of the provisions that the Member States plan to take for division of the set amounts between small-scale producers ; Whereas these criteria should take account of the structural and natural disparities between the different Member States in the milk and milk products sector, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts fixed in Regulation (EEC) No 1210/83 shall be divided by the Member States among small-scale milk producers on the basis of the quantity of milk delivered to dairies or other processing centres, up to a maximum quantity per producer. This quantity may be expressed by fixing a maximum number of dairy cows per holding. The Member States may also take into consideration production conditions on the farms concerned. 2. Member States shall notify the Commission by 30 September 1983 at the latest of the measures they propose to take in application of paragraph 1 . The Commission shall notify its approval or its observations to Member States within one month of receiving their notification . 3 . The division of the amounts mentioned in para ­ graph 1 between small-scale producers of milk :  may not be done before approval by the Commis ­ sion of the proposed measures mentioned in para ­ graph 2,  must be done before 1 April 1984. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 131 , 26 . 5 . 1977, p . 6 . 0 OJ No L 132, 21 . 5 . 1983, p . 6 . (3 OJ No L 132, 21 . 5 . 1983, p . 8 .